SUMMARY ORDER
Plaintiff Seth L. Sullivan appeals from a August 16, 2005 judgment of the District Court dismissing all claims against defendant John E. LaPlante on the basis of LaPlante’s motion for summary judgment.
We assume the parties’ familiarity with the underlying facts and procedural history.
Substantially for the reasons stated in the thoughtful and comprehensive opinion of the District Court, we conclude that summary judgment for the defendants was appropriate for all the claims in the complaint.
We have carefully considered all of Sullivan’s arguments and find them without merit. The judgment of the District Court is AFFIRMED.